Bryan, J.,
filed the following dissenting opinion:
The Act of 1809, ch. 138, sec. 14, provided that in cases-, of this description, “the party indicted, or his or her counsel,” should have the right to strike four persons from the list of the twenty jurors drawn from the panel. This language according to its natural import gives the right to-each individual separately. When two or more are indicted and tried together, they have not a joint interest in the trial; hut each one has a separate interest in his-own defence. In point of fact their interests are frequently antagonistic, and the acquittal of one can be accomplished only by the conviction of another. As for instance, where two persons are indicted for an affray; if the breach of' the peace has been proved, the effort of each traverser would he to show that he was acting in self-defence against the attack of the other. If either were tried alone he would have the right to strike four jurors. The circumstance that he is tried at the same time with another person ought not to deprive him of so valuable a right.. The means of securing his own safety are more important to him than ever, when the other traverser’s interests are-in hostility to his own. Suppose five persons are indicted at the same time, and each one desires to strike from the-panel a juror whom he believes to be unfriendly to' him,, how is the right of striking to be adjusted, if only four are to be struck ? It is a very severe construction of the-statute to hold that the terms, “ the party indicted, or his or her counsel,” do not designate each individual person who is indicted; and it is not warranted by the rules which have always been applied to the exposition of statutes relating to crimes and criminal proceedings. In an action at law in a civil suit all the plaintiffs must- have a joint interest, and they therefore constitute one party; if a judgment is rendered against the defendants, it must he joint, so all of them make the other party. But each one of the traversers may receive-*339a punishment of a different degree of severity and, in no case can his punishment' be jointly endured by any other person. So, there can be no analogy in this respect between civil and criminal proceedings. In cases where peremptory challenges are allowed it is universally held that each prisoner is allowed the full number of challenges without reference to the others indicted along with him. The statute regulating this right uses the - word “person” instead of “party” as used in the statute relating to striking jurors. But the distinction between these two words is rather too attenuated to be made the basis of so important a difference in substantial right.
The section of the Act of 1809, which I have been considering, has been codified, and it appears in the Code as Article 50, section thirteen. The phraseology has been changed, so as to adapt it to its position in the Code, hut the meaning is the same. As far as I am informed, there has been no uniform practice in this State in regard to this question. It certainly comes before this Court now for the first time.
I think that the ruling of the Criminal Court ought to be reversed..
(Piled 21st June, 1887.)